       Case: 3:20-cv-00118-WHR Doc #: 10 Filed: 06/08/20 Page: 1 of 1 PAGEID #: 73




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION AT DAYTON

GEORGETTE GLADSTONE, et al.                         : CASE NO. 3:20cv118

           Plaintiffs,                              :
                                                        JUDGE WALTER H. RICE
v.                                                  :

EVENFLO COMPANY, INC.                               :

           Defendant.                               :


                                                ORDER


           It is hereby ordered that the above captioned cause be administratively processed. 1

           IT IS SO ORDERED.


                                                                           (tp - per Judge Rice authorization after his review)
                                                 WALTER H. RICE, JUDGE
                                                 UNITED STATES DISTRICT COURT




1
    Transferred to MDL Court.
